The offense is burglary; the punishment, confinement in the penitentiary for two years.
The place of business of the Gulf Refining Company in Ennis, Texas, was burglarized on the night of September 25, 1936, and twenty-two cases of lubricating oil taken therefrom and set on the platform just outside the building. The entrance was made by breaking a lock on the front door. Immediately after the house had been entered officers went to the scene and found an automobile nearby bearing license No. F-63-311. Also there was a trailer attached to the car. Appellant came out of a cotton patch pulling up his trousers. He stated to the officers he had gone into the cotton patch to answer a call of nature. Further he said that he had gotten lost and had turned off the highway up the dirt road toward the burglarized building; that, in trying to turn his car around, he got stuck in the mud. One of the officers testified that when they approached the burglarized building some one came "running down the cotton rows from the door of the warehouse." This party was identified as being appellant. Appellant was arrested in Houston. A search of his automobile disclosed that he had a license plate in the car, bearing No. 399-002. An effort had been made by some one to burglarize the place of business of the Gulf Refining Company two or three nights before. At that time an officer approached and some one fled in an automobile bearing license No. 399-002. Shortly after the burglary fingerprints were taken from the cases of lubricating oil found on the platform. After appellant was arrested his fingerprints were taken and they corresponded exactly with the prints taken from the cases of oil. Shortly after his arrest appellant made a written statement in which he said that he was not in Ennis on the occasion of the burglary. However, upon the trial appellant admitted that he was near the burglarized building at the time the officers approached. He denied, however, that he had entered the building and taken the lubricating oil.
We are unable to agree with appellant's contention that the evidence is insufficient. While fingerprints may not be conclusive as to the identity of an individual, as stated by this Court in Davis v. State, 66 S.W.2d 343, in the present case note is to be taken of the additional circumstances proved by the State, and which we have hereinbefore set forth. In its entirety, *Page 265 
we think the evidence is sufficient to meet the requirement of the law of circumstantial evidence.
There is no merit in appellant's contention that the court should have instructed the jury that the State relied solely upon circumstantial evidence. The court gave a correct and adequate charge on the subject of circumstantial evidence.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.